829 F.2d 38
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth ALLEN, Plaintiff-Appellant,v.Dr. Patrick LECORPS, Defendant-Appellee.
No. 87-5148
United States Court of Appeals, Sixth Circuit.
September 16, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and PECK, Senior Circuit Judge.


1
Plaintiff has appealed from the district court's order which adopted the magistrate's report and recommendation and dismissed plaintiff's action against various defendants on plaintiff's claims of deliberate indifference to a serious medical need.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is unnecessary.  Fed. R. App.  P. 34(a).


2
After careful review of the record, we conclude that plaintiff failed to establish that defendant's conduct amounted to deliberate indifference to a serious medical need within the meaning of Estelle v. Gamble, 429 U.S. 97 (1976) and Byrd V. Wilson, 701 F.2d 592 (6th Cir. 1983).  Accordingly, the district court's entry of judgment in favor of defendant is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's request for counsel asserted in his notice of appeal is also hereby denied.